IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
HARRISON DIVISION

OCCIDENTAL LIFE INSURANCE
COMPANY OF NORTH CAROLINA PLAINTIFF

V. CASE NO. 3:19-CV-3070

ALLISON BLACK, as the Administratrix

of the Estate of John Villines; TERA

DEMEYER, as the Administratrix

of the Estate of Amy Villines DEFENDANTS

ORDER

 

Before this Court is a Consent Motion for Interpleader Deposit (Doc. 12) filed by
Plaintiff Occidental Life Insurance Company of North Carolina (“Occidental”). Both
Defendants have consented to the Motion. Occidental seeks to deposit with the Clerk of
Court the proceeds from a life insurance policy in the sum of one hundred thousand
dollars ($100,000.00), plus interest, and less a deduction in the amount of four thousand
dollars ($4,000.00) for Occidental’s attorneys’ fees incurred in bringing this interpleader,
as agreed by the parties. Occidental also seeks to be dismissed from the action. The
Defendants intend to file a joint motion to discharge the funds to the registry of the Boone
County Probate Court.

IT IS HEREBY ORDERED that Occidental’s Motion (Doc. 12) is GRANTED.
Occidental Life Insurance Company of North Carolina is permitted to deposit the disputed
funds payable under Policy No. xxxxxx8600, plus interest and less a deduction for
$4,000.00 for its reasonable attorneys’ fees and costs incurred, into the registry of the
Court for ultimate distribution by order of this Court. The Defendants are restrained from

commencing any action against Occidental Life Insurance Company of North Carolina on
the insurance policy at issue in this action, and Occidental Life Insurance Company of
North Carolina is discharged from any and all liability under Policy No. xxxxxx8600 to any
of the Defendants, their heirs, assigns, or any other person or entity claiming entitlement
to benefits under said policy. Upon payment into the Court of the death benefit, Occidental

is DISMISSED WITH PREJUDICE as a party to this action.

 

 
